Bates, Judge,
delivered the opinion of the court.
This is a suit upon a negotiable promissory note made by Smith & Robidoux to the order of Beauvais, and by Beauvais endorsed to the plaintiff. Beauvais was not served with process, and the suit was dismissed as to him. Smith '& Robidoux answered, and, upon motion of plaintiff, their answers were stricken out, and judgment given against them.
The answers deny that the plaintiff is the owner of the note sued on, but do not deny the allegations of the petition, that the note was made by the defendants, answering to Beauvais, and by him endorsed and delivered to the plaintiff.
The answers also set up as a defence agreements made between Smith, one of the defendants, and the Branch Bank of the State of Missouri, (not with the plaintiff.) There is no such person in law as the Branch Bank of the State of Missouri, and the answer setting up an agreement with such supposed (but in fact not existing) person is frivolous.
The answers were properly stricken out. Judgment affirmed.
Judge Bay concurs. Judge Dryden did not sit in the case.